Citation Nr: 1440474	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  02-15 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim for entitlement to service connection for a seizure disorder. 

The Veteran, at various times during the appeal, requested a hearing before a member of the Board in connection with his appeal.  A hearing was scheduled for August 2008.  However, in an August 2008 statement, the Veteran, through his attorney, withdrew his request for a personal hearing.  38 C.F.R. § 20.704(e) (2014).

In a January 2009 decision, the Board, in pertinent part, denied the appellant's claim for entitlement to service connection for a seizure disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an October 2009 Order, the Court vacated the part of the Board's January 2009 decision which denied the Veteran's claim for entitlement to service connection for a seizure disorder and remanded the matter to the Board for development consistent with the parties' October 2009 Joint Motion for Partial Remand (Joint Motion).

The Board subsequently remanded the case for further development in April 2010.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for remand:  To obtain outstanding private treatment records; obtain any outstanding VA treatment records; ensure that a complete set of Social Security Administration (SSA) records are associated with the claims file; provide the Veteran with supplemental notice; and afford the Veteran an adequate VA examination and medical opinion.

The Veteran contends that he suffers from a seizure disorder related to his military service.  Although the Board regrets any additional delay, it finds that additional development is needed prior to adjudication of this appeal.

I.  VA Treatment Records

In a May 2002 statement in support of claim, the Veteran reported that he was treated for a seizure disorder in October or November of 1971 at the Allen Park and Battle Creek VA Medical Centers (VAMC).  The Joint Motion directed that the Board ensure that all necessary efforts have been made to obtain these records, as required by 38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, including those from VA medical facilities.  38 C.F.R. § 3.159(c)(2).  VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  Additionally, it is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).    

The claims file contains a report of general information indicating that the RO telephoned the Release of Information contact for Battle Creek VAMC to verify if there were any medical records for the Veteran from January 1971 to December 1972, and that the individual indicated that there were no medical records for this time frame, and only an index card with the Veteran's service dates.  The RO sent the Veteran a letter informing him of the efforts made and the unavailability of these records in a June 2014 letter.

The claims file also includes a March 2011 request to the Detroit VAMC for records of treatment from January 1971 through December 1972.  A prior letter from the Detroit VAMC Release of Information contact, dated October 2010, states that they had printed out all the old medical records that were at that facility.  The Board notes that the VAMC at Allen Park was relocated to Detroit in 1996.  In a December 2004 psychiatry admission evaluation note, the physician noted that the Veteran had many admissions at Allen Park for a seizure disorder.  However, the claims file contains minimal VA treatment records prior to 1998, seeming to consist of only a May 1994 medical evaluation for hypertension and a May 1994 social work service report.  On remand, the AOJ should request the Detroit VAMC provide any outstanding VA treatment records for the period from January 1971 to September 1998.  If records of treatment at Allen Park VAMC are located in some other repository, additional efforts should be undertaken to retrieve them.  Should these efforts prove fruitless, the Veteran should be provided with notice compliant with 38 C.F.R. § 3.159(e).

II.  Private Treatment Records

Further review of the claims file indicates that private treatment records regarding the Veteran's claimed seizure disorder remain outstanding.  An October 1974 Detroit Medical Center/Harper Hospital report includes a diagnosis of questionable seizure disorder, and indicates that the Veteran reported a past history of seizures, including one 2 weeks prior during which he says he woke up in an ambulance at Harper Emergency room in September 1974.  It also states that the Veteran was to be seen on an outpatient basis for his "'seizure' questionable disorder" by a Dr. R.  Although it appears that the RO requested treatment records from Harper Hospital from 1974 regarding the Veteran's pancreatitis, the claims file does not indicate that a request regarding a seizure condition was ever made.  In an April 1996 private psychiatric addendum, it is also noted that the Veteran sees a Dr. G., who practices on Grand River in Detroit, for seizure disorder and hypertension.  Records of treatment from Dr. G. do not appear to be of record.  As these records are relevant to the Veteran's claim, and the claim is being remanded for other development, the AOJ should request authorization from the Veteran and seek to acquire these private treatment records.  See 3.159(c)(1).

III.  SSA Records

A March 2003 VA mental disorders examination report documents the Veteran's reported history of receiving Social Security Disability since 1981, it being discontinued in 1984, and reinstated in 1994.  The file contains a January 1995 denial of benefits and the underlying medical evidence used in that determination.  

The Court has held that, where VA has notice that a Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits').  Under the circumstances presented here, the AOJ should make another request to ensure the Veteran's complete SSA records are included in the claims file.

IV.  VA Examination

Pursuant to the Board's April 2010 remand directives, the Veteran was provided with a VA examination regarding his claimed seizure disorder.  In the March 2013 VA examination report, the examiner indicated that the Veteran does not have and has never been diagnosed with a seizure disorder.  She recorded that the Veteran claimed he was diagnosed with grand mal seizure disorder in 1971, noted that he was on phenobarbital and Dilantin for many years, and endorsed that continuous medication is required for control of epilepsy or seizure activity.  The Veteran reported experiencing a seizure the prior month of generalized convulsive type resulting in him wetting his pants.  The examiner endorsed that the Veteran has had seizure activity, first in 1971 with the most recent occurring one month before the examination.  The examiner concluded that the Veteran is not diagnosed with seizure disorder, that the Veteran claims seizures by history, and that the condition is not caused by or a result of service.  As rationale, the examiner stated that the Veteran's August 1971 separation examination did not reveal any seizure disorder and electroencephalography (EEG) tests in August and September 2006 were normal.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Veteran has been afforded a VA examination, the Board finds it to be inadequate for adjudicatory purposes.  

As an initial matter, the examiner indicated that the Veteran has never had a witnessed seizure.  In addition to the Veteran's wife's reports of witnessing the Veteran's seizures, treatment records from the Detroit VAMC document a seizure observed by nursing while the Veteran was an inpatient at the facility for an esophageal/colon procedure.  In a March 2007 addendum nursing note, the Veteran was described to "seem[] different" and that when approached, he started tremors for approximately 4 minutes, was slow to response, weak, and had increased elevation in blood pressure.  A neurology consult note, conducted within hours of the seizure, recorded the Veteran's reported history of seizures since a head trauma in 1971.  The neurologist wrote that it is unclear whether he has epilepsy or if seizures are related to past drug or alcohol use, or if all of his episodes are real seizures.  He assessed the Veteran with generalized tonic-clonic seizure but noted that it was unclear if the seizure was real.  Because the April 2010 VA examiner based her conclusion on an inaccurate factual premise, that the Veteran had not had any witnessed seizure activity, the opinion has limited, if any, probative value.   See Reonal v. Brown, 5 Vet. App. 458, 461.  
 
The Veteran has at various times reported a history of seizures and headaches since his Vietnam service in 1971, during which he asserts he hit his head on a tank.  On remand, an adequate medical opinion should be sought with regard to whether the Veteran has a seizure disorder that originated or is related to his military service.

Additionally, in a November 2013 statement, the Veteran's representative contended that the Veteran's seizures may be non-epileptic seizures, related to his service-connected posttraumatic stress disorder (PTSD).  With the statement, the Veteran, through his representative, submitted two medical treatises regarding psychogenic non-epileptic seizures, also referred to as pseudoseizures, which indicate that PTSD can contribute to and cause such seizure disorders.  As no VA examination or medical has been provided with respect to this theory of entitlement, on remand, such should be provided.  See Allen v. Brown, 7 Vet. App. 439 (1995).

V.  Notice

Finally, the Board notes that the Veteran has not been provided with notice of the laws and regulations pertinent to claims brought under the theory of secondary service connection.  In particular, although the Veteran was informed in a March 2007 letter of the evidence needed to warrant entitlement to service connection on a direct basis, the Veteran has not been provided notice of the elements which are necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  As noted above, the Veteran has raised a contention that his seizure disorder may be related to his service-connected PTSD.  Therefore, on remand, the Veteran must be provided with proper notice of the applicable regulations pertaining to claims brought under a theory of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all records of treatment at the Allen Park VAMC from January 1971 to September 1998 and associate them with the file.  A search of all retired and non-digital records must also be accomplished.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.  The Veteran should be notified of any action taken.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file and notice compliant with 38 C.F.R. § 3.159(e) must be sent to the Veteran.

2.  Ask the Veteran to provide release forms for records of private treatment from Harper Hospital from September 1974, and to identify the dates of any relevant treatment and provide a release form for records of treatment with Dr. G and Dr. R.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, send the Veteran appropriate notice regarding the attempts made and allowing him the opportunity to obtain the records.  (Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the private physician should be used in order to aid him in responding to the request.)

3.  Contact the Social Security Administration and request a copy of any decision regarding disability benefits for the Veteran as well as the medical records upon which any decision was based, which has not yet been provided to VA.  All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file, or uploaded into the Veteran's electronic file.

4.  Provide the Veteran with corrective notice with regard to his claim for service connection for a seizure disorder, containing notice of the criteria necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995).

5.  After completing the above development, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any seizure disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following: 

a.  Provide a diagnosis for any seizure disorder present at any time during the appeal period (from July 2001 to present).

The examiner should specifically provide a diagnosis for, or rule out, the presence of epileptic seizures and/or psychogenic non-epileptic seizures.

The examiner's attention is directed to the voluminous treatment records indicating a history of seizure disorder and treatment with Dilantin and phenobarbital.  The examiner should discuss the March 2007 Detroit VAMC treatment records documenting a seizure witnessed by nursing and providing an assessment of questionable pseudoseizures.

b.  For any diagnosis provided, the examiner is to provide an opinion on the following:

i.  Whether the disability at least as likely as not (50 percent or greater probability) arose during service or is otherwise related to any incident of service.

The examiner is advised that the Veteran has consistently reported experiencing seizures since 1971, and asserts that he hit his head on a tank during service.  He also reports headaches since service and initial treatment for seizures in 1971.

i.a.  If the examiner provides a diagnosis of epileptic seizures, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability first manifested within one year of separation from service (i.e. by August 1972).

ii.  Whether the disability at least as likely as not (50 percent or greater probability) was caused by the Veteran's PTSD.  

In answering this question, the examiner should address the medical treatise evidence regarding non-epileptic seizures, submitted with the Veteran's representative's November 2013 argument.

iii.  Whether the disability at least as likely as not (50 percent or greater probability) was aggravated by the Veteran's PTSD.

The examiner should address the medical treatise evidence regarding non-epileptic seizures, submitted with the Veteran's representative's November 2013 argument.

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  Thereafter, review the requested medical opinions to ensure responsiveness to, and compliance with, the directives of this remand and implement corrective procedures as needed.  



7.  After completing the aforementioned directives, and conducting any further development deemed necessary, readjudicate the claim of entitlement to service connection for a seizure disorder in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



